                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 DANIEL ALVARADO MARTINEZ;                       )
 ALEXANDRO PEREZ;                                )
 NELSON EGUIZABAL BRITO;                         )
 CARLOS CASTRO; and                              )
 ALEXIS MARQUEZ,                                 )
                                                 )
        Plaintiffs,                              )     CASE NO.: 3:18-CV-00583
                                                 )
 v.                                              )
                                                 )     JUDGE RICHARDSON
 FIRST CLASS INTERIORS OF NAPLES,                )     MAGISTRATE JUDGE NEWBERN
 LLC; JOSE ROBERTO REYES                         )
 Individually and d/b/a                          )
 FIRST CLASS INTERIORS                           )
 OF NAPLES, LLC; and                             )
 MR. DRYWALL SERVICES, LLC,                      )
                                                 )
        Defendants.                              )


  DEFENDANT MR DRYWALL SERVICES, L.L.C.’S MEMORANDUM OF LAW IN
 SUPPORT OF MOTION TO DEFER CONSIDERATION OF OR DENY PLAINTIFFS’
                 MOTION FOR SUMMARY JUDGMENT


       Defendant MR DRYWALL SERVICES, L.L.C. (“MRD”), by and through its undersigned

counsel, hereby files this memorandum of law, in support of its motion, under Fed. R. Civ. P.

56(d), because there was not a full and fair opportunity to conduct adequate discovery prior to

Plaintiffs filing their Motion for Summary Judgment (Doc. Nos. 210; 211; 212; 213) (the

“Motion”):

                                     INTRODUCTION

       Plaintiffs’ timing for filing the Motion suggests Plaintiffs strategically hope to obtain

summary judgment before any resolution as to the pending discovery disputes and before MRD

has a full and fair opportunity to conduct adequate discovery. MRD diligently sought discovery,


                                     1
  Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 1 of 22 PageID #: 2575
but the circumstances involving co-defendants, the collective nature of this case, Plaintiffs’ failure

to respond to multiple discovery requests, Plaintiffs’ attempts to thwart MRD’s efforts to bring

discovery issues before the Court, and the numerous discovery motions pending before the Court

prevented MRD from conducting adequate discovery prior to Plaintiffs filing their Motion.

        Plaintiffs are workers of Defendant First Class Interiors of Naples, LLC’s (“FCI”).

Plaintiffs claim MRD violated the Fair Labor Standard Act (“FLSA”), but MRD is not Plaintiffs’

employer. The Court conditionally certified a class of opt-in plaintiffs (“Class Members”).

Plaintiffs are included within Class Members. The deadline to file any motion for decertification

has not passed and no final certification occurred. MRD is not Class Members’ employer, and

MRD is seeking discovery as to the following fact-intensive issues in this lawsuit: (1) facts

showing MRD was not Plaintiffs’ or Class Members’ employer; (2) whether Plaintiffs’ or Class

Members’ are, in fact, similarly situated for purposes of decertification; (3) facts as to MRD’s

affirmative defenses; and (4) facts as to Plaintiffs’ and Class Members’ alleged damages.

Discovery motions pertaining to all these issues are pending before the Court. To date, Class

Members have not answered any written discovery. 1

        On April 17, 2020, the Court found good cause to continue this case’s deadlines based on,

among other things, the multiple pending discovery dispute motions, the Court finding FCI to be

in contempt, and Defendant Jose Roberto Reyes (“Reyes”) filed for bankruptcy. (Doc. No. 207).

Ten days after the Court’s order continuing the deadlines, Plaintiffs filed the Motion while the

discovery dispute motions remain pending. Plaintiffs’ Motion is premature and forces MRD to

file this motion to show its need to obtain discovery, which is required for MRD to obtain a full




1
 Plaintiffs also objected to all the written discovery served by Defendants FCI and Reyes on
Class Members. (Doc. No. 152). FCI and Reyes have not sought any remedy from the Court.


                                       2
    Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 2 of 22 PageID #: 2576
and fair opportunity to conduct adequate discovery, and such discovery could change the outcome

of Plaintiffs’ Motion.

        For five reasons, MRD respectfully requests this Court allow MRD time to take discovery

and deny the Motion or defer consideration of the Motion until MRD has a full and fair opportunity

to complete the discovery identified in the accompanying declaration. First, MRD has not been

dilatory in seeking the discovery that it needs to respond to the Motion. Second, MRD sought

discovery as soon as reasonably practicable. Third, MRD’s desired discovery could change the

outcome if Plaintiffs prevail on the Motion.         Fourth, the discovery period has not been

unreasonably long in light of the complex, fact-intensive nature of this case, the discovery disputes,

FCI’s contempt, and Reyes’ bankruptcy filing. Fifth, Plaintiffs have been unresponsive to MRD’s

discovery requests.

                                    STATEMENT OF FACTS

     A. Background.

        This case stems from MRD’s contract with Skanska USA Building, Inc. (“Skanska”) to

provide drywall services for the construction of the JW Marriott hotel in downtown Nashville,

Tennessee (the “Project”). MRD subcontracted with FCI for FCI to provide labor. Reyes is FCI’s

principal. Plaintiffs and Class Members worked for FCI.

        Plaintiffs’ Complaint is against Reyes, FCI, and MRD. Count I is the only claim asserted

against MRD in this case. (Doc. No. 1, PageID # 13). 2 Through Count I, Plaintiffs seek to establish

MRD is Plaintiffs’ and Class Members’ employer for FLSA violation allegations (Doc. No. 1 ¶¶

64.a, 74), yet MRD is not their employer, and showing it requires fact-intensive discovery.



2
  In Doc. No. 208 at PageID # 1897, Plaintiffs state Count II is against MRD. It is not. Count II
is only asserted against FCI and Reyes: “Plaintiffs Castro and Martinez bring this claim . . .
against Defendants First Class and Reyes.” (Doc. No 1 ¶ 86) (emphasis added).


                                       3
    Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 3 of 22 PageID #: 2577
   B. The Court Extended the Case Deadlines After Granting Conditional Certification.

       On September 6, 2019, the Court granted, in part, Plaintiffs’ Motion for Conditional

Certification of this Case as a Collective Action (“Motion for Conditional Certification”). (Doc

No. 98). The Court granted an opt-in period of two weeks and Plaintiffs filed their last set of Opt-

In Consent Forms on September 20, 2019. (Doc. Nos. 98; 99; 101). Overall, 117 persons allegedly

executed an Opt-In Consent Form, including the five Named Plaintiffs. (Doc. Nos. 99; 101).

       Granting the Motion for Conditional Certification changed this case’s posture; the trial date

and pretrial deadlines were no longer tenable. (Doc. No. 100). On September 18, 2019, the parties

requested to extend the pretrial and trial deadlines. (Doc. No. 100). On September 26, 2019, the

Court ordered the parties to confer and set new deadlines. (Doc. No. 102). On September 27,

2019, a Case Management Conference (“CMC”) was scheduled for October 10, 2019 (Doc. No.

103), which resulted in the Court’s Amended Case Management Order (Doc No. 110) (“Amended

CMO”) extending the deadlines for this case.

       The Amended CMO set a new discovery deadline, a deadline to serve written discovery on

Class Members, a new deadline for dispositive motions, and a new deadline for any motion for

decertification. (Doc. No. 110). The Court’s October 10, 2019 Amended CMO stated that “[b]y

agreement, the defendants shall serve written discovery on the opt-in plaintiffs by October 18,

2019.” (Doc. No. 110 at E) (emphasis in original).

   C. Plaintiffs Seek to Avoid MRD’s Written Discovery to Plaintiffs and Class Members.

       On October 4, 2019, MRD served discovery on the five Named Plaintiffs (“10/4 Named

Plaintiffs Requests”). (Doc No. 163 at PageID # 1432). The 10/4 Named Plaintiffs Requests are

substantially similar and seek production of documents that will uncover material facts as to the




                                     4
  Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 4 of 22 PageID #: 2578
issues in the Motion and to rebut Plaintiffs’ Motion.        (Doc No. 163, PageID, #1432–33);

Declaration of Steven Douglas Weber, dated May 8, 2020 (“Weber Decl.”), ¶ 12.

       In addition, on October 7, 2019, MRD served discovery on three of the five Named

Plaintiffs based on their affidavits supporting Plaintiffs’ Motion for Conditional Certification.

(Doc No. 163, PageID, #1433) (“10/7 Named Plaintiffs Requests”). These requests also seek

production of documents that will uncover material facts as to the issues in the Motion and to rebut

Plaintiffs’ Motion. Id.; Weber Decl., ¶ 12. The 10/4 Named Plaintiffs Requests and 10/7 Named

Plaintiffs Requests are collectively, the “Named Plaintiffs Discovery.”

       On October 18, 2019, MRD served written discovery on all 117 Class Members as

permitted by the Amended CMO (the “Class Members Discovery”). (Doc No. 163, PageID,

#1433). The Class Members Discovery consists of thirty-one requests for production and twenty-

two interrogatories, each to be answered by the 117 Class Members. Id. The Class Members

Discovery seeks production of documents that will uncover material facts as to the issues in the

Motion and to rebut Plaintiffs’ Motion. Id.; Weber Decl., ¶ 12.

       On November 1, 2019, Plaintiffs filed their first motion for protective order in response to

the Named Plaintiffs Discovery and Class Members Discovery (“First Motion for Protective

Order”). (Doc. Nos. 116, 117). On December 20, 2019, the Court denied Plaintiffs’ First Motion

for Protective Order, without prejudice, because “Plaintiffs have not made the ‘particular and

specific demonstration of fact, as distinguished from stereotyped and conclusory statements,’ or

identified their objections to the discovery requests with enough specificity for the Court to

evaluate their motion.” (Doc. No. 142 at 2, 3).

       On January 10, 2020, Plaintiffs filed their renewed motion for protective order regarding

the Named Plaintiffs Discovery and Class Members Discovery (“Second Motion for Protective




                                     5
  Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 5 of 22 PageID #: 2579
Order”). (Doc. Nos. 156, 157). The Second Motion for Protective Order seeks to prevent answers

to the Named Plaintiffs Discovery and Class Members Discovery. Id. The Second Motion for

Protective Order is pending, should be denied, and MRD has not received any written discovery

from Class Members.

    D. Plaintiffs Prevented the Depositions of Class Members.

        MRD has stated its intent to depose each of the Class Members. (Doc. No. 109, PageID#

802). However, MRD wants answers to its written discovery before those depositions. Weber

Decl., ¶ 9.e.

        On January 7, 2020, MRD and Plaintiffs filed a Joint Discovery Dispute Statement

whereby MRD reiterated its intent to decertify the conditionally certified classes and desire to

depose Class Members in furtherance of decertification. (Doc. No. 148). MRD then filed its

motion to compel, and for leave to take, the depositions of the 117 Class Members (“Motion for

Leave to Take More Than 10 Depositions”), which is also pending. (Doc. No. 158). MRD seeks

those depositions of Class Members because taking their depositions is essential for any motion

for decertification, for the merits of this case, and to rebut the Motion. (Doc. No. 159). Weber

Decl., ¶ 10.

    E. Plaintiffs Prevented Plaintiffs’ Depositions.

        MRD also wants to depose Plaintiffs’ after obtaining written discovery. Weber Decl., ¶

9.f. By mid-February 2020, the above discovery motions were still pending, so MRD tried to

schedule Plaintiffs’ depositions in case the Court ruled on the discovery disputes before the March

13, 2020 Discovery Deadline. (Doc. No. 173). Plaintiffs argued MRD’s request to depose the

five Named Plaintiffs is barred by, among other things, the pending discovery disputes and the

Court’s consideration of MRD’s pending Motion for Leave to Take More Than 10 Depositions




                                     6
  Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 6 of 22 PageID #: 2580
(Doc. Nos. 158; 159), and thus, cannot be taken. Yet, MRD believes it should be entitled to depose

Plaintiffs regardless of the outcome of the Motion for Leave to Take More Than 10 Depositions.

Plaintiffs would not provide their availability for a discovery conference with the Court on this

issue (Doc. No. 175) and later filed an unauthorized motion for protective order two business (2)

days before the properly noticed depositions. (Doc. Nos. 188; 189; 196 at PageID # 1796).

Plaintiffs did not appear for their depositions, MRD incurred costs, and that issue is pending before

the Court. (Doc. No. 200). Plaintiffs argued the pending discovery disputes weighed against the

depositions even though Plaintiffs opposed MRD’s request to extend the existing case

management deadlines due to those same pending discovery disputes. (Doc. No. 196 at PageID #

1793–94).

       During a case status conference call on May 1, 2020 (Doc. No. 207), Plaintiffs appeared to

confirm that MRD’s Motion for Leave to Take More Than 10 Depositions did not prevent the

depositions of Plaintiffs because Plaintiffs seemed to say they would not oppose MRD deposing

the Plaintiffs only if the depositions occur within the twenty-eight-day response period for

Plaintiffs’ Motion. Weber Decl., ¶ 16. Plaintiffs subsequently confirmed deposition dates for

three of the five Named Plaintiffs (Castro, Perez, and Brito) to occur in mid-May as MRD currently

has no other choice given it is unclear whether the Court will grant this motion for additional

discovery. Weber Decl., ¶ 16. MRD reserved its right to conduct second depositions of those

Plaintiffs after receipt of written discovery. Weber Decl., ¶ 17. Plaintiffs did not offer availability

of the other two Plaintiffs. Id.

   F. FCI and Reyes Opposed MRD Taking Their Deposition, but Changed Their Mind.

       Meanwhile, FCI and Reyes objected to MRD’s request for deposition (Doc. Nos. 123; 125),

and MRD filed a motion to compel their depositions. (Doc. Nos. 171; 172). Reyes filed for




                                     7
  Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 7 of 22 PageID #: 2581
bankruptcy. (Doc. No. 186). The Court certified facts as to FCI’s and Reyes’ contempt (Doc.

Nos. 177–79) and held FCI in contempt (Doc. No. 187). However, on April 22, 2020, FCI

confirmed it would appear for deposition by MRD. (Doc. No. 215 at PageID # 2549–50). FCI

produced some, but not all documents it represented existed. (Doc. No. 215 at PageID # 2545–

46). MRD seeks written discovery from Plaintiffs and Class Members before deposing FCI, and

its supervisor Mauricio Munguia, because FCI and Mr. Munguia will likely be able to interpret

and speak to that discovery as Plaintiffs and Class Members are FCI’s workers. Weber Decl., ¶

9.i.

       G. The Court Extended the Case Management Deadlines.

          FCI’s contempt, Reyes’ bankruptcy, and all the discovery disputes between the parties,

which prevented MRD from obtaining discovery, were all good cause for the Court to stay all the

deadlines in this case as reflected in the Court’s April 17, 2020 Order. (Doc. No. 207).

       H. Plaintiffs’ Motion was Strategically Timed to Try and Avoid Plaintiffs and Class
          Members Responding to Pending Discovery Disputes.

          Ten days after the Court extended the case deadlines, Plaintiffs filed the Motion. (Doc.

Nos. 210–13). The Motion seems strategically designed to thwart the pending discovery motions.

Plaintiffs did not file the Motion between March 13, 2020 (the prior discovery deadline) and April

17, 2020 (the prior dispositive motion deadline). Instead, Plaintiffs filed the Motion ten (10) days

after the Court’s April 17, 2020 Order, with the prospect of new case deadlines and time to resolve

the discovery disputes looming over Plaintiffs.

          The Motion seeks summary judgment as to liability against MRD under Counts I and II of

the Complaint (even though only Count I is asserted against MRD) (Weber Decl., ¶ 4), based on

MRD being Plaintiffs’ and Class Members’ statutory or joint-employer, and damages based on

alleged final certification. (Doc. No. 212). With respect to certification, Plaintiffs state “As of the



                                     8
  Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 8 of 22 PageID #: 2582
time of filing this brief, Defendants had not moved to decertify the Classes as conditionally

certified by the Court. Therefore, the Court’s certification of the Classes is no longer conditional,

but is final.” (Doc. No. 212 at PageID # 2477 n.3). Yet, there was no requirement to move for

decertification before the Motion because the deadline to move for decertification has not passed

due to the Court’s April 17, 2020 Order.        Weber Decl., ¶ 5.      MRD intends to move for

decertification. Id.

       MRD is not Plaintiffs’ employer, but the Motion is replete with factual assertions that

require fact-intensive inquiries, which Plaintiffs prevented MRD from testing through discovery

in this case due to the pending discovery disputes, and thus, necessitates additional discovery.

Weber Decl., ¶¶ 6–8, 15.

   I. The Discovery MRD is Seeking.

       MRD seeks the following discovery, which is outlined in paragraph 9 of the accompanying

declaration of Steven Douglas Weber, dated May 8, 2020:

           a) Responses to MRD’s October 4, 2019 Requests for Production as to Plaintiffs,

               which are the subject of a pending motion (Doc. No. 156).

           b) Responses to MRD’s October 7, 2019 Requests for Production as to three of the

               five Named Plaintiffs, which are the subject of a pending motion (Doc. No. 156).

           c) Responses to MRD’s October 18, 2019 Requests for Production as to Class

               Members, which are the subject of a pending motion (Doc. No. 156).

           d) Responses to MRD’s October 18, 2019 Interrogatories as to Class Members, which

               are the subject of a pending motion (Doc. No. 156).

           e) Depositions of Class Members after completing written discovery. MRD’s request

               to depose Class Members is the subject of a pending motion. (Doc. No. 158).




                                     9
  Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 9 of 22 PageID #: 2583
       f) Depositions of Plaintiffs. Plaintiffs’ depositions are the subject of a pending

          motion. (Doc. No. 188). MRD wishes to depose Plaintiffs after completing written

          discovery.

       g) Obtain documents responsive to a subpoena to FCI’s payroll processor, which is

          returnable on May 21, 2020. It is unclear whether the payroll processor will need

          any extension to comply. The subpoena seeks all documents, electronically stored

          information, or objects, showing payroll processing, wages, deductions, taxes,

          and/or other payroll information, relating to FCI for the time period January 1, 2017

          to the present. On May 7, 2020, Plaintiffs affirmatively asked for copies of any

          documents produced in response to the subpoena, which suggests such documents

          are relevant to the merits of the Motion and that Plaintiffs believe additional

          discovery is warranted.

       h) To the extent such information is not obtained in response to the written discovery

          as to Class Members, MRD seeks documentation, through a subpoena to Plaintiffs’

          lawyers, showing the amounts actually distributed by Plaintiffs’ lawyers to certain

          Class Members pursuant to a Tennessee state court settlement involving FCI (Doc.

          No. 139-3 at PageID # 1265–67), amounts distributed to other Class Members, and

          how the amounts distributed to any Class Members were determined.

       i) Depose FCI and FCI’s Supervisor Mauricio Munguia, after completing written

          discovery, because Plaintiffs and Class Members are FCI’s workers and FCI and

          Mr. Munguia likely have knowledge about Plaintiffs and Class Members that MRD

          does not have regarding any information disclosed in written discovery from




                                   10
Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 10 of 22 PageID #: 2584
               Plaintiffs and Class Members. MRD taking FCI’s deposition was the subject of a

               pending motion, but was recently resolved. (Doc. Nos. 123; 125; 171; 172; 215).

           j) Depositions of FCI’s workers that did not opt into this case, after completing

               written discovery, because such workers may be important witnesses as to why

               MRD was not Plaintiffs’ and Class Members’ statutory or joint-employer, and such

               identities are sought through MRD’s October 18, 2019 Interrogatories as to Class

               Members, which are the subject of the written discovery motion pending before the

               Court.

           k) Take any further depositions MRD believes are necessary after conducting the

               previously discussed discovery.

       Through the accompanying declaration of Steven Douglas Weber, dated May 8, 2020, and

the briefing on the pending discovery motions filed before the Motion, MRD has shown how

denying the Motion, or deferring consideration the Motion, and allowing MRD time to take

discovery will enable MRD to rebut the Plaintiffs’ attempt of showing of the absence of a genuine

issue of fact through the Motion, MRD’s need for discovery, what material facts MRD hopes to

uncover, and why it has not previously discovered the information. Weber Decl.

                                      LEGAL STANDARD

       The Sixth Circuit stated that “[a]lthough our standard of review is abuse of discretion, this

Court has cited approvingly other circuits’ view that ‘[a] . . . motion requesting time for additional

discovery should be granted almost as a matter of course unless the non-moving party has not

diligently pursued discovery of the evidence.’” Doe v. City of Memphis, 928 F.3d 481, 490–91

(6th Cir. 2019). “Rule 56(d) gives litigants a chance to secure ‘a full opportunity to conduct




                                    11
 Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 11 of 22 PageID #: 2585
discovery’ to be able to successfully defeat a motion for summary judgment.” Cline v. Dart Transit

Co., No. 19-3375, 2020 WL 599014, at *3 (6th Cir. Feb. 7, 2020).

        As such, Rule 56(d) states that “If a nonmovant shows by affidavit or declaration that, for

specified reasons, it cannot present facts essential to justify its opposition, the court may: (1) defer

considering the motion or deny it; (2) allow time to obtain affidavits or declarations or to take

discovery; or (3) issue any other appropriate order.” Fed. R. Civ. P. 56(d).

        “A party invoking [the] protections [of Rule 56(d)] must do so in good faith by

affirmatively demonstrating . . . how postponement of a ruling on the motion will enable him . . .

to rebut the movant’s showing of the absence of a genuine issue of fact.” Doe, 928 F.3d at 490.

“The affidavit must ‘indicate to the district court [the party’s] need for discovery, what material

facts it hopes to uncover, and why it has not previously discovered the information.’” Id. “[A]

formal affidavit may not be required ‘when a party has clearly explained its need for more

discovery on a particular topic to the district court prior to or contemporaneously with the motion

for summary judgment.’” Moore v. Shelby Cty., Kentucky, 718 F. App’x 315, 319 (6th Cir. 2017).

        The Sixth Circuit “made clear that in reviewing a district court’s ruling on a motion for

further discovery, there are five factors to consider: (1) when the appellant learned of the issue that

is the subject of the desired discovery; (2) whether the desired discovery would have changed the

ruling below; (3) how long the discovery period had lasted; (4) whether the appellant was dilatory

in its discovery efforts; and (5) whether the appellee was responsive to discovery requests.” Doe,

928 F.3d at 491. Those factors were enunciated in Plott v. Gen. Motors Corp., 71 F.3d 1190,

1196–97 (6th Cir. 1995) (the “Plott Factors”).

        In reviewing a Rule 56(d) motion, the Sixth Circuit appears to desire the district courts to

consider all five of the Plott factors. Doe, 928 F.3d at 491.




                                    12
 Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 12 of 22 PageID #: 2586
                                          ARGUMENT

       In this case, on balance, the five Plott factors weigh in favor of MRD and the Court

postponing the time for any response to Plaintiffs’ Motion until after MRD completes its requested

discovery or, alternatively, denying Plaintiffs’ Motion.

  I.   DEFENDANTS WERE NOT DILATORY IN THEIR DISCOVERY EFFORTS.

       Although it is the fourth factor, the Sixth Circuit states that the “main inquiry is whether

the moving party was diligent in pursuing discovery.” Doe, 928 F.3d at 491. “[T]he standard is

not perfection” and this factor weighs in the party seeking discovery’s favor even if some of the

party’s discovery efforts were dilatory. Cline, 2020 WL 599014, at *5.

       In this case, MRD does not believe it was dilatory in its discovery efforts. Here, the Court

granted, in part, Plaintiffs’ Motion for Conditional Certification on September 6, 2019. (Doc. No.

98). The Class Members Discovery was served on October 18, 2019, eight days after the Amended

CMO, on the deadline set by the Amended CMO, and five months before the end of discovery.

(Doc. No. 110). The Named Plaintiffs Discovery were served in October 2019—five months

before the end of discovery. The only reason that MRD has not obtained answers to the Named

Plaintiffs Discovery and Class Members Discovery is because Plaintiffs were given a second

chance to file a protective order as to those discover requests, after the Court denied Plaintiffs’

First Motion for Protective Order, and Plaintiffs’ Second Motion for Protective Order is still

pending before the Court. Accordingly, MRD was not dilatory in serving the Named Plaintiffs

Discovery and Class Members Discovery.

       With respect to depositions, MRD has also not been dilatory. The issue of MRD deposing

the Class Members is pending before the Court. Also, MRD does not wish to take the Class

Members’ depositions until after MRD completes its written discovery (which is the subject of the




                                    13
 Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 13 of 22 PageID #: 2587
above pending motions), and the Sixth Circuit has recognized that it is not unreasonable to await

substantial completion of document production prior to conducting depositions. Doe, 928 F.3d at

493. With respect to Plaintiffs’ depositions, MRD also does not wish to depose Plaintiffs until

after written discovery. MRD was nonetheless first forced to seek Plaintiffs’ depositions due to

the last pending discovery deadline, and then Plaintiffs did not appear for those depositions. A

motion and a statement of dispute regarding Plaintiffs’ depositions is still pending before the Court.

Due to the Motion, MRD is being forced for a second time to seek Plaintiffs’ depositions, without

finishing written discovery. MRD has not been dilatory in seeking Plaintiffs’ and Class Members’

depositions.

       Similarly, MRD has not taken FCI’s deposition because FCI initially opposed MRD’s

request for deposition (another pending discovery motion), but FCI recently agreed to be deposed

by MRD, and MRD wishes to obtain the written discovery from Plaintiffs and Class Members

prior to FCI’s deposition and the deposition of FCI’s supervisor, Mauricio Munguia. Moreover,

with respect to FCI’s deposition, and its supervisor Mr. Munguia, it is important that MRD perform

those depositions after completing written discovery from Plaintiffs and Class Members because

Plaintiffs were FCI’s workers and FCI and Mr. Munguia will likely be in the position to interpret

documents that Plaintiffs and Class Members may have sent to or received from FCI. Accordingly,

MRD does not believe it was dilatory in seeking discovery and the fourth Plott factor weighs in

favor MRD.

 II.   MRD SOUGHT THE DISCOVERY WHEN LEARNED OF.

       The first Plott factor “primarily pertains to situations where there was something that

prevented a party from learning about a subject of desired discovery until after some discovery

had already been sought.” Doe, 928 F.3d at 492–93.




                                    14
 Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 14 of 22 PageID #: 2588
       In this case, the first Plott factor appears to apply to the discovery directed at Class

Members, and weighs in favor of MRD because MRD could not know the identity of Class

Members and would not seek discovery from them until after the opt-in period. Plaintiffs filed

their last set of Opt-In Consent Forms on September 20, 2019. (Doc. Nos. 99; 101). The Court’s

October 10, 2019 Amended CMO specifically allowed MRD, by agreement, to “serve written

discovery on the opt-in plaintiffs by October 18, 2019.” (Doc. No. 110 at E). MRD served its

written discovery to Class Members within eight days of the Amended CMO and by the deadline

set forth therein. Accordingly, MRD served written discovery on Class Members in a timely

manner. MRD wishes to take Class Members’ depositions and timely sought leave for same from

the Court to do so. That matter is still pending before the Court. As such, the first Plott factor

weighs in favor of MRD.

III.   THE DISCOVERY SOUGHT COULD CHANGE THE OUTCOME.

       For the second Plott factor, the Court should consider if Plaintiffs’ Motion is granted,

whether “discovery on this subject might well have changed the result below.” Cline, 2020 WL

599014, at *6.

       In this case, all of the discovery sought by MRD could change the outcome of Plaintiffs’

Motion and rebut any showing by Plaintiffs of the absence of a genuine issue of fact. All the

discovery sought by MRD goes to the merits of Plaintiffs’ claims in the Motion as to whether

MRD is Plaintiffs’ or Class Members’ statutory or joint-employer, whether the conditionally

certified class should be decertified, the amount of any alleged damages, and MRD’s affirmative

defenses. Weber Decl., ¶¶ 10–17. Additionally, MRD retained an expert witness for this case.

Weber Decl., ¶ 17. The expert witness’ opinion addresses the relationship between MRD, FCI,

Plaintiffs, and Class Members, which is an issue in the Motion, and the discovery sought by MRD




                                    15
 Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 15 of 22 PageID #: 2589
will likely yield additional facts to be addressed by MRD’s expert witness’ opinion in this case

and likely could change the outcome of Plaintiffs’ Motion if the discovery sought by MRD is

allowed. Id. Furthermore, MRD has not had an opportunity to depose the Plaintiffs and Class

Members, and Plaintiffs rely on affidavits by three of the Named Plaintiffs and a Class Member

that is not a Plaintiff in support of their Motion. Plaintiffs also rely on the depositions of FCI and

Mr. Munguia. MRD’s depositions of Plaintiffs, Class Members, FCI, and Mr. Munguia could

change the outcome of the Motion because MRD could test the statements the in the affidavits

relied upon for the Motion, decertify the conditionally certified class, and test the statements in

FCI’s and Mr. Munguia’s depositions transcripts, all upon which the Motion relies. Accordingly,

the discovery sought by MRD could change the outcome of the Motion.

IV.    THE DISCOVERY PERIOD’S LENGTH HAS NOT BEEN UNREASONABLE.

       The third Plott factor examines the length of the discovery period. The Sixth Circuit has

stated that “what constitutes a reasonable length of time for the duration of discovery is so

particular to the facts and circumstances of a given case that examining what lengths of time this

Court has found sufficient for discovery in the past in not particularly helpful.” Doe, 928 F.3d at

494. The Sixth Circuit examines the nature of the particular case, and the delays attributable to

any of the parties, to determine whether the length of the discovery period is reasonable. Id. at

494–95.

       In this case, the length of the discovery period is not unreasonable given the complexity of

this case and the issues that arose regarding the parties. Even assuming that the discovery period

began when Plaintiffs’ filed their complaint on June 25, 2018 (Doc. No. 1), and continued through

the discovery deadline in the Initial Case Management Order to the end of discovery on March 13,




                                    16
 Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 16 of 22 PageID #: 2590
2020 set by the Amended CMO (Doc. No. 110), then the discovery period would be approximately

1 year and 9 months.

       In Doe, the Sixth Circuit noted that a discovery period of two years is “somewhat lengthy,”

but noted that claims involving discriminatory motivation (which MRD believes is a fact-intensive

inquiry like what is required of the claims and defenses in this case) “will be entitled to a longer

discovery period than claims that are easier to prove.” 928 F.3d at 495. In Doe, the Sixth Circuit

found that that this factor is neutral for a discovery period of two years because the delays were in

large part attributable to the defendant’s delays. Id.

       The discovery period in this case is not unreasonable and is either in MRD’s favor or

neutral. The FLSA claim asserted against MRD is fact-intensive, whether MRD is a statutory or

joint employer is fact-intensive, MRD’s affirmative defenses are fact-intensive, and this case is

pled as a collective action, and decertification is a fact-intensive inquiry. The discovery period

from the Court’s Initial Case Management Order was extended based on the conditionally certified

class. The parties are engaged in several discovery disputes pending before the Court. Plaintiffs

forced MRD to file motions to schedule discovery conferences because Plaintiffs would not make

themselves available to resolve discovery disputes, which only prolonged resolution of discovery

issues. In addition, FCI was found to be in contempt of the Court and Reyes filed for bankruptcy.

In short, there are several legitimate issues which contributed to the length of the discovery period,

contributed to MRD not completing discovery, and are not MRD’s fault. Accordingly, this factor

either weighs in favor of MRD or is neutral.

 V.    PLAINTIFFS WERE NOT RESPONSIVE TO DISCOVERY REQUESTS.

       The fifth Plott factor evaluated whether the party moving for summary judgment was

responsive to discovery requests. In Doe, the Sixth Circuit stated that “Defendant’s delay in




                                    17
 Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 17 of 22 PageID #: 2591
producing discovery suggests that it could have been hoping to obtain summary judgment before

having to comply in full with Plaintiffs’ discovery requests.” 928 F.3d at 496. “Defendant’s

repeated assurances that it would comply by May 2016 before it moved for summary judgment in

January 2016 further suggests the possibility of a strategic delay motivated by a desire to deprive

Plaintiffs of a full opportunity for discovery.” Id. “In any event, Defendant was not responsive to

Plaintiffs’ discovery requests, and this factor weighs for Plaintiffs.” Id.

       In this case, MRD, on the one hand, was diligent in pursuing discovery and, unlike the

plaintiffs in Doe, MRD continuously and aggressively sought to bring any discovery dispute to the

Court, even when Plaintiffs attempted to thwart MRD by not providing their availability for a

Court discovery conference in compliance with the Court’s rules.

       However, on the other hand, Plaintiffs have not been responsive to discovery requests and

thwarted MRD’s efforts to bring discovery disputes to the Court, as required by the rules. Plaintiffs

refused to submit joint discovery dispute statements, despite the Court’s rules regarding statements

of dispute. (LR 37.01(b); Doc. Nos. 110 at PageID # 809; 174; 200). Plaintiffs thwarted MRD’s

efforts to obtain discovery conferences so that MRD could not file discovery motions (Doc. Nos.

175; 201). Despite not wanting to have discovery conferences with the Court, Plaintiffs filed

unauthorized motions for protective order. (Doc. No. 196 at PageID # 1796). In short, Plaintiffs

have not complied with this Court’s Local Rules or this Court’s order governing disputes on more

than one occasion, which has only increased the number of filings in this case. Disposition of the

Plaintiffs’ objections to the Class Members Discovery and Named Plaintiffs Discovery is only still

pending before the Court because Plaintiffs were given a second chance to file a protective order

as to those discover requests, after the Court denied Plaintiffs’ First Motion for Protective Order,

and Plaintiffs’ Second Motion for Protective Order is still not proper. Plaintiffs’ improper motions




                                    18
 Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 18 of 22 PageID #: 2592
for protective order are preventing MRD from obtaining responses to the Named Plaintiffs

Discovery and Class Members Discovery, and preventing MRD from serving any alternative

written discovery if all the existing discovery is denied, which would be prejudicial to MRD. It

seems that Plaintiffs strategically filed the Motion to try and obtain summary judgment before any

resolution as to the pending discovery disputes and before MRD has a full and fair opportunity to

conduct adequate discovery. Overall, Plaintiffs were not responsive to discovery requests, and the

fifth Plott factor weighs in favor of MRD.

VI.     MRD SEEKS ADDITIONAL RELIEF.

        Rule 56(d) states that “If a nonmovant shows by affidavit or declaration that, for specified

reasons, it cannot present facts essential to justify its opposition, the court may: . . . (3) issue any

other appropriate order.” Fed. R. Civ. P. 56(d).

        First, as mentioned above, MRD wants written discovery from Plaintiffs before it takes

Plaintiffs’ depositions. However, MRD is in a tough spot because it does not know whether the

Court will grant this motion and give MRD more time for discovery, and MRD does not want to

forego what might be its only opportunity to depose at least some of the Plaintiffs. As mentioned

above, Plaintiffs are now offering three of the Named Plaintiffs for deposition (Castro, Brito, and

Perez), and MRD is only taking those three depositions on May 14, 15, and 18, without completing

written discovery, because MRD does not know whether the Court will grant this Motion and

MRD is trying its best to depose Plaintiffs. If the Court grants this motion, and to avoid any future

discovery dispute regarding the Plaintiffs’ depositions, the Court should grant leave to MRD to

depose those Plaintiffs for a second time after MRD completes its written discovery.

        Second, despite Plaintiffs’ belief that “further discovery in this case is unnecessary” (Doc.

No. 214 at PageID # 2536), Plaintiffs are apparently still seeking the Court’s decision as to




                                    19
 Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 19 of 22 PageID #: 2593
Plaintiffs’ motion to compel MRD’s tax returns. (Doc. No. 214 at PageID # 2538). Plaintiffs’

representation that “further discovery in this case is unnecessary” admits that the Court need not

decide Plaintiffs’ motion to compel. Plaintiffs’ representation that “further discovery in this case

is unnecessary” tilts the balance even further in favor of the Court finding that production of such

information is not proportional to the needs of this case. Plaintiffs’ motion seeking MRD’s tax

returns (Doc. No. 133) should be denied.

        Third, despite Plaintiffs’ belief that “further discovery in this case is unnecessary,”

Plaintiffs are requesting copies of any documents that MRD obtains from its subpoena to FCI’s

payroll processor. (Doc. No. 204 at PageID # 1884 n.6); Weber Decl., ¶ 9.g. Such a request is

surprising given that Plaintiffs spoke pejoratively of MRD’s efforts to obtain such documents

through contempt relief: “MRD now seeks to delay that relief for even longer by asking the Court to

instead order FCI to “activate their subscription with the payroll provider . . . . This proposal is

unrealistic, prejudicial to Plaintiffs, and wasteful of this Court’s time.” (Doc. No. 197 at PageID #

1835). Plaintiffs’ own conduct in requesting copies of the records and also seeking disposition of their

above pending motion to compel, following their filing of the Motion, shows that they do not believe

“further discovery in this case is unnecessary.”

        Finally, because Plaintiffs believe “further discovery in this case is unnecessary.” (Doc.

No. 214 at PageID # 2536), Plaintiffs should not benefit from obtaining discovery and then

supplementing their Motion or filing another motion for summary judgment, which will require

MRD to yet again show why additional discovery is needed through another motion Rule 56(d)

motion. Plaintiffs should be prohibited from supplementing their Motion, or filing any summary

judgment motion or partial summary judgment motion, until after MRD completes its needed

discovery or unless Plaintiffs first obtain leave from the Court to file such a motion.




                                    20
 Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 20 of 22 PageID #: 2594
                                         CONCLUSION

       Based on the foregoing, MRD respectfully requests an Order, under Fed. R. Civ. P. 56(d),

be entered: (1) deferring consideration of Plaintiffs’ Motion until MRD has been afforded the full

and fair opportunity to conduct its requested discovery or, alternatively, denying Plaintiffs’

Motion; (2) allowing MRD time to take the discovery identified in paragraph 9 of the Declaration

of Steven Douglas Weber, dated May 8, 2020, filed contemporaneous with this motion, before

MRD must respond to the Motion; (3) prohibiting Plaintiffs from supplementing their Motion, or

filing any other summary judgment motion or partial summary judgment motion, until after MRD

completes its needed discovery or Plaintiffs obtain leave from the Court to file such a motion; (4)

granting leave to MRD to depose any Plaintiffs for a second time after MRD completes its written

discovery; and (5) granting such other and further relief as this Court deems just and proper.

                                                     Respectfully submitted,

                                                     /s/ Steven D. Weber
                                                     Steven D. Weber
                                                     STARK WEBER PLLC
                                                     1221 BRICKELL AVENUE
                                                     SUITE 900
                                                     MIAMI, FL 33131
                                                     (305) 377-8788 (main)
                                                     steve@starkweber.com

                                                     (admission Pro Hac Vice)

                                                     Lead Attorneys for Defendant MR Drywall
                                                     Services, L.L.C.

                                CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing has been served via the Court’s CM/ECF

system upon the following:

       Karla Campbell, Esq.
       Callie Jennings, Esq.



                                    21
 Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 21 of 22 PageID #: 2595
       Anthony Orlandi
       Branstetter, Stranch & Jennings, PLLC
       223 Rosa L. Parks Ave., 2nd Floor
       Nashville, Tennessee 37203
       aorlandi@bsjfirm.com
       ecf-processor@bsjfirm.com
       calliej@bsjfirm.com
       karlac@bsjfirm.com

       Attorneys for Plaintiffs

       Bruce E. Loren
       Loren & Kean Law
       7111 Fairway Drive, Suite 302
       Palm Beach Gardens, FL 33418
       Email: bloren@lorenkeanlaw.com

       Mark W. Peters
       Heath H. Edwards
       Waller Lansden Dortch & Davis, LLP
       511 Union Street, Suite 2700
       Nashville, TN 37219
       Email: mark.peters@wallerlaw.com
       Email: heath.edwards@wallerlaw.com

       Attorneys for Defendants Jose Roberto Reyes, Individually and dba First Class Interiors
       of Naples, LLC

       Leslie Goff Sanders
       Daniel Crowell
       WEBB SANDERS PLLC
       611 Commerce Street, Suite 3102
       Nashville, TN 37203
       615.915.3300 (main)
       866.277.5494 (fax)
       lsanders@webbsanderslaw.com
       dcrowell@webbsanderslaw.com
       bforrester@webbsanderslaw.com

       Attorneys for Defendant MR DRYWALL SERVICES, L.L.C.

on this 8th day of May, 2020.

                                                   /s/ Steven D. Weber
                                                   Steven D. Weber




                                    22
 Case 3:18-cv-00583 Document 221 Filed 05/08/20 Page 22 of 22 PageID #: 2596
